DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed. As to claims 1 and 10, references Yoon, Seo and Lee have been made of record as teaching An electronic device, comprising: a housing; a memory; a flexible display which can be extended out from an inner space of the housing, wherein when the flexible display is extended, the flexible display is expanded from a first size corresponding to a size of a main area, to a second size larger than the first size; and a processor operatively coupled to the flexible display and the memory, wherein the processor is configured to: store, in the memory, information related to a first page including a first icon group and a second page to be arranged in a sequential order on the flexible display, control a first screen operation on the flexible display, wherein the first screen having the first size and including the first page, in response to extending of the flexible display, control a second screen operation on the flexible display, wherein the second screen having the second size, if the second size is when the flexible display is fully extended: control the flexible display to display the first page, and a portion of the second page subsequent to the first page in the sequential order, including only a subset of a second icon group included in the second page, and control the flexible display to display the first icon group and the second icon group to be visually different from each other, using at least one of a grouping user interface, a transparent and/or translucent effect, a border line, a sub indicator, a numbering guide, and/or a page indicator, and in response to detecting a drag input to the flexible display, remove the first page from display, and display the second page to an area from which the first page is removed including an entirety of the icons included on the second page.
However, none of the prior art teaches or suggests control the flexible display to display the first icon group and the second icon group to be visually different from each other, using at least one of, a transparent and/or translucent effect on the second icon group, a border line on at least one icon included in the second icon group, or a sub indicator on at least one icon included in the second icon group, and in response to detecting a drag input to the flexible display, remove the first page from display, and display the second page to an area from which the first page is removed including an entirety of the icons included on the second page, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616